Citation Nr: 0602894	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  99-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1979 to January 
1980 and from March to September 1980.

This appeal arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the previously denied claim for 
service connection for a psychiatric disorder.  During a 
September 2003 hearing with the undersigned, 38 U.S.C.A. 
§ 7107 (West 2002), the veteran clarified the nature of his 
appeal.  The veteran explained his theory of entitlement to 
service connection.  Specifically, he reported he had a 
preexisting psychiatric condition, which was aggravated 
during his period of active duty.  Transcript of Hearing 2, 
12 (Sep. 2003) [hereinafter Transcript].

The initial adjudication of the veteran's claim in April 1983 
and all subsequent adjudications through the January 1999 
rating decision have considered only whether the veteran 
incurred a psychiatric illness in service.  Based on the 
discussion at his hearing, with the participation of his 
representative, the Board finds that the issue on appeal is 
more appropriately characterized as noted on the title page.  
Additionally, as so styled, there matter at issue on appeal 
is previously unadjudicated, and there is no question of 
prior finality of a VA rating decision.

The Board of Veterans' Appeals (Board) remanded this decision 
in June 2003 to afford the veteran a hearing before a 
Veterans Law Judge, and again in July 2004 to develop 
additional evidence and to adjudicate the veteran's 
aggravation theory of entitlement.

Finally, a review of the record reflects that a motion to 
advance on the docket was filed in July 2004.  By letter 
dated in July 2004, the Board ruled favorably on the motion 
to advance this case on the docket.  See 38 C.F.R. § 
20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This remand is limited to development of the veteran's claim 
as articulated in his September 2003 hearing.

Pursuant to the Board's July 2004 remand instructions, the 
AMC wrote to the veteran in November 2004 requesting that he 
authorize VA to obtain certain childhood psychiatric 
hospitalization and other medical records pertinent to his 
claim that are not in federal custody.

The veteran did not authorize VA to obtain those records.  He 
provided authorization for VA to obtain medical records from 
the Social Security Administration (SSA), asserting that SSA 
has all of the medical records from his childhood psychiatric 
hospitalization.  He has repeatedly and consistently reported 
that SSA has those records.  He has reported several times 
that he had childhood inpatient psychiatric treatment at 
Manerville State Hospital at the age of 12 or 13.  His report 
of childhood psychiatric hospitalization was transcribed in 
an April 2003 VA examination report as at Vanderbilt State 
Hospital at age 15, and in his September 2003 hearing with 
the undersigned as at Mandeville State Hospital for Children.  
Transcript 6.

The earliest SSA document of record, dated in March 1993, 
refers to his March 1993 claim for Social Security Disability 
Insurance (SSDI), in which the veteran reported he became 
disabled in December 1991.  The claim was for benefits as an 
adult.  SSA has provided a large collection of medical 
records, all pertaining to the veteran's adult medical 
history and devoid of any juvenile medical records.

In light of this history, and the veteran's adamancy that the 
SSA has records from his childhood psychiatric treatment, the 
Board finds it reasonable to infer that the juvenile 
treatment records might be associated with a SSA benefits 
awarded him or a parent or a guardian during his childhood.  
Such benefits, if awarded, could have been awarded under the 
social security number of a parent or guardian.  Notably, the 
veteran consistently reports that his mother had him 
hospitalized as a child.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report whether 
he received SSA benefits as a child, or 
whether a parent or guardian received SSA 
benefits for him while he was a child.

2.  Request the veteran to provide the 
Social Security Number of anyone other 
than himself who received Social Security 
benefits for him while he was a child.

3.  If feasible, request authorization 
for release of information from any 
persons other than the veteran whose SSN 
the veteran provides, an proceed with 
development of the record even if such 
authorization is not obtained for any 
reason.

?	Provide the SSA with any SSNs or 
other information the veteran 
provides VA in response to the above 
request for information

?	Request the SSA to provide any 
medical information pertaining to 
state or private psychiatric 
treatment of the veteran prior to 
September 1979, whether filed with 
the veteran's records or with those 
of another SSA beneficiary who 
received SSA benefits on the 
veteran's behalf during his 
childhood.

4.  Readjudicate de novo the claim for 
service connection for a psychiatric 
disorder on the basis of aggravation.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

